Citation Nr: 0025512	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Raynaud's 
phenomenon.

2.  Entitlement to an increased schedular rating for 
residuals of a subarachnoid hemorrhage, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1964.  His current appeals stem from claims 
received in April 1998 and January 1999.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits currently sought on appeal in October 1998 and 
February 1999, and the veteran appealed its decisions.  He 
presented testimony during a hearing which was held at the RO 
in February 2000.

In December 1999, the veteran requested a videoconference 
hearing before a member of the Board of Veterans' Appeals 
(Board).  In July 2000, the Board wrote him a letter 
indicating that his hearing was to be held in August 2000, 
and that if he failed to appear for it, his hearing request 
would be considered withdrawn.  The veteran did fail to 
appear for his videoconference hearing, as reflected by 
August 2000 notations of record to that effect.  Accordingly, 
the Board will proceed to a decision in this case.  See 
38 C.F.R. § 20.704(d) (1999).  


FINDINGS OF FACT

1.  The RO denied service connection for Raynaud's phenomenon 
in April 1974 and May 1995 and informed the veteran of its 
decisions and of his right to appeal.  Timely appeals were 
not filed.

2.  Since May 1995, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
Raynaud's phenomenon has not been submitted.

3.  The veteran has radiologic evidence of encephalomalacia 
without recent activity.  No other residuals of the veteran's 
service-connected subarachnoid hemorrhage are currently 
shown, other than purely subjective complaints of headaches, 
dizziness, and memory loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
May 1995 RO rating decision denying service connection for 
Raynaud's phenomenon.  That decision remains final, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The criteria for a schedular disability rating in excess 
of 10 percent for residuals of a subarachnoid hemorrhage have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.124a, Diagnostic Code 8009 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
Raynaud's phenomenon.  He contends that his Raynaud's 
phenomenon either had its onset in service or was caused by 
his service-connected subarachnoid hemorrhage.  

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.' WEBSTER'S [MEDICAL DESK DICTIONARY (1986)] at 604. 
The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are 
used to describe 'the symptoms associated with Raynaud's 
disease.'  Id."  Watson v. Brown,  4 Vet. App. 309, 310 
(1993).

The veteran also seeks an increased schedular disability 
rating for his service-connected subarachnoid hemorrhage 
residuals, which are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8009.  He 
feels that he has headaches, dizziness, and memory loss as 
residuals of his subarachnoid hemorrhage.  

In the interest of clarity, the Board will provide a factual 
background, followed by law and regulations pertinent to each 
claim, and then analysis of each claim.  

Factual background

The veteran was seen at a service medical facility in April 
1964 with complaints of a headache, vomiting, feeling hot, 
and getting chills.  After a spinal tap, the diagnosis was 
subarachnoid hemorrhage.  

During service hospitalization from April to May 1964, 
physical examination revealed no evidence of muscle weakness 
or sensory loss.  The veteran was completely normal 
neurologically.  

A June 1964 service medical record indicates that other than 
amnesia of the events at the time of the veteran's acute 
illness and for a few weeks thereafter, the veteran had no 
sequela from his subarachnoid hemorrhage, other than 
occipital and bitemporal headaches which were relieved by 
salicylates.  Specifically, he had no motor or sensory loss 
and he felt that his intellect was normal.  

An August 1964 service medical record indicates that June 
1964 psychological testing did not reveal any organic 
cerebral disease signs.  Intellectual capacities were 
average.

On VA neuropsychiatric examination in March 1965, the veteran 
complained of headaches.  The diagnosis was residuals of 
subarachnoid hemorrhage manifested by mild recurrent 
headache.

On VA examination in April 1970, the veteran stated that he 
was having infrequent headaches.  Clinically, his cranial 
nerves were intact, there was no papilledema, motor strength 
and tone were normal, sensory response was appropriate, and 
cerebellum testing revealed no incoordination of the hands or 
feet.  Reflexes were active and equal throughout.  The 
impression was past history of subarachnoid hemorrhage, 
recovered; without signs of any significant residuals.  

In January 1974, the veteran claimed service connection for a 
"right hand ailment", and he stated that he had been 
informed that it could be related to the brain damage he had 
in service.  At the time, the veteran was in a VA hospital.  
The January 1974 VA hospital discharge summary states that 
this was the second admission for the veteran (the veteran 
had been admitted to this VA hospital once while he was in 
the service, for his subarachnoid hemorrhage), who was a 
maintenance worker, and whose chief complaint was pain in the 
fingers progressively increasing in frequency and severity 
for the past two months.  The veteran had noted an 
intermittent pain and tingling in his fingers, as if somebody 
had smashed his finger with a hammer, after exposure to cold 
air.  Pertinent past medical history included a subarachnoid 
hemorrhage in 1964.  Clinically, the veteran's right second 
and third digit exhibited pallor distally, and the right 
third digit had an area of bruise discoloration with a 
cracking of the skin in that region.  The diagnosis was 
Raynaud's phenomenon, and it was indicated that if it 
continued and if its etiology could not be determined within 
the next two years, the diagnosis would be considered to be 
Raynaud's disease.  

The RO's January 1974 rating decision

In January 1974, the RO denied service connection for 
Raynaud's phenomenon because no definitive diagnosis was made 
in the VA hospital report; because it was not shown in 
service; and because there was no evidence to indicate that 
it was related to the veteran's service-connected 
subarachnoid hemorrhage residuals.  

Evidence received between January 1974 and May 1995

A November 1993 VA outpatient treatment record states that 
the veteran had a history of Raynaud's disease.  He 
complained of increased pain in the past few days, with 
decreasing temperature.  Clinically, his hands exhibited no 
edema, cyanosis, or pallor.  There was no evidence of 
ulceration.  The veteran's hands were cool, not cold.  

According to a December 1994 VA hospital discharge summary, 
the veteran underwent percutaneous transluminal coronary 
angioplasty and had had an inferior wall myocardial 
infarction in November 1994.  An MRA study which was 
performed to see if it would be safe to perform the PTCA had 
shown no evidence of aneurysm of intracerebral bleed.

In December 1994, the veteran applied to reopen a claim for 
service connection for Raynaud's phenomenon, stating that he 
had been treated for it in service.  

A January 1995 VA outpatient treatment record states that the 
veteran complained of hand numbness episodes and of a history 
of Raynaud's.  The assessment was history of Raynaud's 
phenomenon.  

Another January 1995 VA outpatient treatment record indicates 
that the veteran reported increased sensitivity in his hands 
and in his back.  A history of Raynaud's syndrome was noted.  

The RO's May 1995 rating decision

In May 1995, the RO denied service connection for Raynaud's 
phenomenon.  It decided that the claim was not well grounded 
because there was no evidence of a nexus between the claimed 
Raynaud's phenomenon and service, and because Raynaud's 
phenomenon was shown by history only.  


Evidence received since May 1995

A November 1994 VA MRI of the veteran's brain revealed a 
small mass with surrounding edema just superior to the atrium 
of the right lateral ventricle.  

During VA hospitalization in June 1995, physical examination 
revealed no clubbing, cyanosis, or edema of the extremities.  
The hospital discharge summary indicates that cardiology was 
consulted during the hospitalization due to the veteran's 
complaints of chest pain.  Cardiac catheterization had ensued 
during hospitalization, and the veteran had had chest pain 
during the catheterization.  It was decided that chest pain 
that he had during the catheterization was consistent with 
chest pain that could be caused by Raynaud's phenomenon.  The 
discharge diagnoses were coronary artery disease status post 
inferior wall myocardial infarction; and Raynaud's 
phenomenon.

A February 1998 VA hospital discharge summary states that 
during catheterization in 1995, the veteran presented with 
chest pressure while on the catheterization table, and that 
it was noted that he had had vasospasm of the coronary 
arteries associated with cold.  There were no obstructive 
lesions seen at that time.  It was felt that the veteran had 
a Raynaud's phenomenon which was contributing to his chest 
pressure.  The diagnoses were coronary artery disease with 50 
percent stenosis of the right coronary artery; and Raynaud's 
phenomenon.  

An April 1998 report of a VA CT scan of the veteran's brain 
indicates that there was a nonspecific region of old cystic 
encephalomalacia in the deep white matter of the veteran's 
right parietal lobe.  It had not grown since a prior MRI, and 
it showed no mass effect or calcification.  It was stated 
that it could be an old infarct, an old hemorrhage, an old 
traumatic injury, a developmental anomaly, or even possibly 
due to an old infection.  

The veteran submitted a page from a chapter of a medical text 
in 1998.  The chapter concerns in part functional peripheral 
arterial disorders and indicates that Raynaud's phenomenon 
was one of them.  It states that functional peripheral 
arterial disorders could be due to a local fault in the blood 
vessels.  The chapter then goes on to discuss Raynaud's 
phenomenon in particular and indicates that it could be due 
to several things, including neurogenic lesions.  

The veteran submitted two pages from another medical text in 
March 1999, and indicated that the text from which they were 
copied was Cecil's Textbook of Medicine, 20th edition.  The 
text notes that one researcher had felt that the cause of 
Raynaud's phenomenon was a fault in the arterial wall that 
rendered the vessels hyperresponsive to the vasoconstrictive 
effects of cold.  It also indicated that vascular injury 
could cause Raynaud's phenomenon.  

On VA cardiology examination in June 1999, the cardiologist 
noted that the veteran's claims folder and two volumes of 
medical records were available for review.  The veteran's 
history of hospitalization for a subarachnoid hemorrhage 
during service was noted, as was the fact that the veteran 
was not being followed in neurology, but only in cardiology.  
It was noted that the veteran was hospitalized in 1995 for 
coronary artery disease status post myocardial infarction and 
Raynaud's phenomenon, and that it was decided that chest pain 
that he experienced during catheterization could be caused by 
Raynaud's phenomena.  When asked, the veteran admitted having 
elevated cholesterol in 1994 and now taking medication for 
it.  The veteran also reported that he had never had any 
follow-up for Raynaud's phenomenon after being diagnosed with 
it by VA in 1973.  The veteran stated that in the winter, his 
fingers would tingle and turn white, and that this would be 
associated with chest pain.  During the interview, the 
veteran complained several times that the room was cold.  
However, he did not have any changes on the skin of his hands 
when the cardiologist examined him later, although the 
interview was very lengthy.  

The cardiologist noted that the veteran stated that he had 
done research on his own at the library and that he had found 
out that the lesion in his brain had caused his Raynaud's 
phenomenon which had caused a collapse of heart arteries.  
The cardiologist noted that the literature was in the 
veteran's claims folder.  The veteran complained of frequent 
headaches which were sometimes associated with nausea and 
pressure in his right eye, and which were usually relieved by 
Tylenol.  He complained of occasional dizziness also.  He 
stated that he had problems with memory and that he had to 
write himself notes.  The veteran's cardiology treatment 
history from 1995 was noted, including for a June 1995 report 
showing reversible posterior defect by report on thallium 
stress test.  

After examining the veteran, the cardiologist diagnosed 
hypertension, coronary artery disease, and myocardial 
infarction in the past; history of subarachnoid hemorrhage in 
1963; and Raynaud's phenomenon by history -- actually 
addressed clearly only in the discharge summary in 1973, with 
no follow-up, and no supporting documentation for it in the 
claims folder elsewhere when Raynaud's phenomenon was 
mentioned.  The cardiologist stated that the documentation of 
Raynaud's phenomenon was very limited.  There was actually 
only a short, half-page discharge summary from 1974 for it.  
The cardiologist then opined that there was no relationship 
between subarachnoid hemorrhage in 1963 and Raynaud's 
phenomenon in 1973 and coronary artery disease in the 1990's.  
To ensure that his opinion was correct, he was referring the 
veteran to a very knowledgeable VA neurologist for his 
opinion.

A VA neurology examination was conducted in June 1999, for 
evaluation of a possible connection between an old history of 
subarachnoid hemorrhage and current complaint of Raynaud's 
phenomenon.  The veteran's claims folder was available for 
review.  The veteran told the neurologist that in 1963, he 
was diagnosed with subarachnoid hemorrhage, treated, and then 
returned to duty.  In 1973, the veteran started having hand 
numbness and what he described as poor wound healing.  He was 
evaluated and diagnosed with Raynaud's disease.  He stated 
that he had had a problem with the symptoms on and off 
throughout the years, especially when exposed to cold.  In 
1994, he had a myocardial infarction.  Since then, whenever 
he was exposed to cold, he would have a pressure sensation in 
his chest that usually increased with deep breathing.  The 
numbness and pain in his hands continued.  The veteran told 
the neurologist that he had done a lot of research and 
reading in medical books and that he the veteran was 
convinced that Raynaud's phenomenon could be caused by his 
service-connected subarachnoid hemorrhage.  The neurologist 
extensively reviewed the veteran's claims folder including 
service medical records and stated that although the veteran 
at first complained of headaches, they gradually had resolved 
until the point of the VA examination in 1970, when there 
were no residuals left from the subarachnoid hemorrhage.  

The neurologist went on to note that in 1974, Raynaud's 
phenomenon was diagnosed, but that Raynaud's disease was 
never diagnosed.  Copies of medical text information 
concerning Raynaud's which the veteran had submitted to the 
RO were reviewed.  Clinically, the veteran was alert and 
oriented.  His speech was fluent and intelligible.  He 
maintained adequate attention span and short-term memory 
throughout the interview.  Cranial nerves were normal, as was 
motor testing in all four extremities.  Sensory examination 
revealed a glove-stocking sensory loss to temperature.  
Cerebellar examination was normal.  Deep tendon reflexes were 
physiologic and symmetric.  There were no pathologic 
reflexes, although there was suspicion for an upgoing toe on 
the right.  Gait was normal.  Romberg was negative.  After 
the veteran took his boots and socks off, he started 
shivering and said he was very cold.  The neurologist 
examined his hands and feet when he said he was very cold, 
and there was no evidence of any changes to suggests cyanosis 
or blanching of his digits.  He had very good capillary 
refill.  His hands and feet did not feel particularly cold to 
touch even though he was shivering from cold.  

The neurologist's diagnoses were history of subarachnoid 
hemorrhage in 1964, with no evidence on recent MRI of any 
vascular abnormalities in the brain; and prior suspicion of 
possible Raynaud's phenomenon, without today's examination 
being suggestive of it.  According to the VA neurologist, 
assuming that the veteran did in fact currently have 
Raynaud's phenomenon, there was no relationship between it 
and his previous history of subarachnoid hemorrhage. 

The neurologist's concluding paragraph stated that the 
veteran had had a subarachnoid hemorrhage in service and that 
he appeared to have recovered without any major sequelae.  
For a while, he apparently was having headaches, but on 
examination in 1970, no residuals could be documented.  The 
only residual appeared to be an area of encephalomalacia that 
had been documented in the right parietal lobe on multiple 
imaging studies.  

The neurologist noted that the veteran appeared to be under 
the impression that his symptoms which had been labeled as 
Raynaud's phenomenon in the past could be related to his 
subarachnoid hemorrhage, and that the veteran had even 
provided copies of medical literature dealing with Raynaud's 
phenomenon to support his impression.  The neurologist 
further noted that the veteran stated to him that there was 
evidence that vascular lesions could cause Raynaud's 
phenomenon and that the veteran had noted that the lesion 
which had caused his subarachnoid hemorrhage appeared to have 
been vascular.  It was noted that the veteran had also 
submitted some research being done to suggest that injury to 
the brain could cause Raynaud's phenomenon.  

The neurologist carefully reviewed the literature and stated 
that the veteran appeared to have misinterpreted some of what 
he had been reading.  The vascular etiologies of Raynaud's 
phenomenon that were referred to in the medical literature of 
record referred to peripheral vascular problems, not central 
vascular problems such as the veteran had had in the past, 
the neurologist stated.  Also, regarding the research that 
revealed that some injuries to the brain can cause Raynaud's 
phenomenon, the neurologist added that that research was 
suggestive of that proposition only when central nervous 
system injury resulted in disruption to those areas 
controlling autonomic function.  The neurologist indicated 
that the area where the veteran had some encephalomalacia on 
his imaging studies could not lead to any of those 
abnormalities and consequently his subarachnoid hemorrhage 
and its residual encephalomalacia could not be responsible 
for any manifestation of Raynaud's phenomenon.  On the 
neurologist's examination that day, he could not find any 
findings supportive of Raynaud's phenomenon, even though the 
veteran was very cold and was shivering during the 
examination.  He had good capillary refill in his hands.

On VA MRI of the veteran's brain in November 1999, the 
veteran had a small, chronic appearing lesion in the deep 
white matter adjacent to his right lateral ventricle, 
consistent with a small focus of old encephalomalacia.  It 
appeared to be inactive and it had not changed since a prior 
MRI five years beforehand.  It seemed to be related to old 
ischemia, hemorrhage, or infection.  No evidence of 
underlying vascular malformation was seen.  

In July 1999, the veteran submitted an article on Raynaud's 
phenomenon which indicates that neurovascular diseases were 
among the conditions associated with secondary Raynaud's 
phenomenon.

During the hearing which was held at the RO in February 2000, 
the veteran testified that he has had migraine headaches and 
emotional problems since his subarachnoid hemorrhage in 
service.  He also testified that he has memory loss, and that 
his Raynaud's phenomenon was due to his subarachnoid 
hemorrhage.  

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for Raynaud's 
phenomenon.

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999).

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen a claim.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In the RO's May 1995 rating decision, the veteran's claim of 
entitlement to service connection for Raynaud's phenomenon 
was denied by the RO.  He did not appeal that decision, so it 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999). 

Notwithstanding the finality of the May 1995 RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the prior final 
rating decision.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered, and in order for the 
evidence to be new and material, it must make up for the 
evidence which was lacking at the time of the prior decision.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   The May 1995 decision 
is the last final decision as to this issue. 

In order for additional evidence to be new and material, it 
should be so significant, either when viewed alone or in 
conjunction with the other evidence, that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The May 1995 RO rating decision in essence denied the 
veteran's claim for service connection for Raynaud's 
phenomenon because the medical evidence then of record did 
not show in-service incurrence or aggravation of Raynaud's 
phenomenon, or a  current Raynaud's phenomenon disability, 
and because there was no evidence of a nexus between the 
veteran's claimed current Raynaud's phenomenon disability and 
his service.  Moreover, the RO had denied secondary service 
connection for Raynaud's phenomenon previously, in April 
1974, indicating that there was no evidence to indicate that 
the veteran's claimed Raynaud's phenomenon was caused by his 
service-connected subarachnoid hemorrhage.

Thus, in order to be considered to be new and material, 
evidence added to the record since the May 1995 RO rating 
decision should show current Raynaud's phenomenon and a nexus 
between it and the veteran's service or his service-connected 
subarachnoid hemorrhage.

The evidence which has been received since the May 1995 RO 
decision includes VA medical records showing diagnoses of 
Raynaud's phenomenon in June 1995 and February 1998.  Thus, 
there is now of record evidence of current Raynaud's 
phenomenon.

However, no competent medical evidence has been added to the 
record showing that Raynaud's phenomenon either resulted from 
in-service disease or injury or was caused by the veteran's 
service-connected subarachnoid hemorrhage.

The Board notes that in 1998, the veteran submitted one 
medical text which states that functional peripheral arterial 
disorders could be due to a local fault in the blood vessels, 
and that Raynaud's phenomenon could be due to several things, 
including neurogenic lesions.  

The Board notes that medical treatise evidence can be used to 
support a claim, and that the determination as to whether it 
does is made on a case by case basis.  Wallin v. West, 11 
Vet. App. 509, 512-513.  The medical text submitted by the 
veteran, in the Board's opinion, does not serve as new and 
material evidence because it expresses only the possibility 
of a relationship between blood vessel diseases and Raynaud's 
phenomenon.  There is no specific mention of subarachnoid 
hemorrhage.  The Court has held that medical opinions 
(including treatises) which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran argues that this medical treatise evidence is 
supportive of his claim and is therefore new and material 
evidence.  It is now well settled that a layperson, such as 
the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
This reasoning has been specifically extended by the Court to 
lay interpretations of medical treatises.  See Sacks v. West, 
11 Vet. App. 314, 317 [a layperson's "instinctive 
inference" as to a plausible relationship was inadequate to 
help prove a medical relationship].
  
The Board notes in passing that the VA neurologist who 
examined the veteran in June 1999 explained that the text 
which the veteran had submitted referred to the possibility 
of a relationship being present when there was a peripheral 
vascular lesion and Raynaud's phenomenon, but that the text 
was not referring to cases, such as the veteran's, involving 
a central vascular lesion and  Raynaud's phenomenon.  The VA 
neurologist's report, which in essence indicates that the 
veteran drew an erroneous conclusion from the medical text, 
serves as example to buttress the Court's reasoning 
concerning the lack of probative value of lay interpretations 
of medical texts.  Under these circumstances, the treatise 
evidence does not serve as a basis to reopen.  

A similar situation arises regarding the Cecil's Textbook 
treatise evidence which was submitted by the veteran in March 
1999.  That text contained a statement to the effect that one 
researcher had felt that the cause of Raynaud's phenomenon 
was a fault in an arterial wall.  This information does not 
specifically relate to the veteran's particular medical 
circumstances, see Obert, and the veteran is not competent to 
interpret the medical treatise otherwise, see Sacks.   

The Board further notes in passing that the VA neurologist in 
June 1999 indicated that the veteran had again misinterpreted 
a medical text, in that this text also was referring to 
situations, unlike that of the veteran, where the arterial 
lesion and the Raynaud's phenomenon were in the same 
anatomical vicinity.    

The article the veteran submitted in July 1999 indicating 
that neurovascular diseases were one of the causes of 
Raynaud's phenomenon fails as new and material evidence for 
identical reasons as the two previously discussed texts.  The 
article is general and does not address the veteran's 
specific medical situation.  See Obert.

Medical treatise evidence can in and of itself provide the 
necessary nexus evidence, in cases where such treatise 
evidence "standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion".  See Sacks, 11 Vet. App. at 317; see also 
Wallin.  However, for reasons expressed above, such is not 
the case here.  

In addition, the veteran's own belief that his claimed 
current Raynaud's phenomenon had its onset in service or was 
caused by his service-connected subarachnoid hemorrhage is 
not competent medical evidence and does not constitute either 
new or material evidence to reopen the claim.  See Espiritu, 
supra.  

In short, although there is now medical evidence that the 
veteran has Raynaud's phenomenon, competent medical evidence 
which would serve to link the current diagnosis with the 
veteran's service or his service-connected disability is 
still lacking.  As discussed above, each and every aspect 
which was previously missing from either the direct or the 
secondary service connection claim must be accounted for with 
significant evidence.  See Evans.  Accordingly, new and 
material evidence which is sufficient to reopen the veteran's 
claim has not been submitted.  See 38 C.F.R. § 3.156; Hodge.  
The May 1995 RO decision which denied service connection for 
Raynaud's phenomenon remains final and the benefit sought on 
appeal remains denied.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).


Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522, 525 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran has made an application to reopen 
a claim and the Secretary is on notice of evidence 
which may prove to be new and material, but has 
not been submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] § 5103 to 
inform the veteran of the evidence that is 
"necessary to complete the application."  
Graves, 8 Vet. App at 525.

In order to satisfy these requirements, the Board advises the 
veteran that he must submit medical evidence that his claimed 
Raynaud's phenomenon is related to disease or injury which 
was incurred or aggravated by his military service or to his 
service-connected subarachnoid hemorrhage disability.  By 
this decision, the Board is informing the veteran of the type 
of evidence which may be considered to be new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  

The Board wishes to make it clear that in noting the 1999 VA 
neurologist's comments it was not weighing those comments 
against those of the veteran.  Rather, the Board was using 
those comments as practical examples of the Court's reasoning 
in cases such as Espiritu and Sachs, which are operative in 
this matter.   

2.  Entitlement to an increased disability rating for 
residuals of a subarachnoid hemorrhage, currently evaluated 
as 10 percent disabling.

Relevant Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for a rating greater than is assigned is generally 
regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a) (West 
1991).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has alleged essentially that his 
symptoms have become worse.  The Board thus concludes that 
the veteran has presented a well-grounded claim for an 
increased rating for his service-connected subarachnoid 
hemorrhage residuals.  

Once a claim has been determined to be well grounded, VA has 
a duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  The Board has 
reviewed the evidence of record and concludes that it is 
adequate to render a fair and impartial determination in this 
instance, and that there is no indication that there are 
additional records which would aid in its decision under the 
circumstances of the veteran's case.  The Board concludes 
that the evidence of record is adequate for rating purposes 
and that there is no further duty to assist the veteran in 
developing his claim under 38 U.S.C.A. § 5107(a).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran's service-connected subarachnoid hemorrhage 
residuals are currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8009.  Diagnostic Code 8009 calls for a 100 
percent rating for six months after a brain vessel hemorrhage 
and for rating the residuals thereafter, with a minimum 
rating of 10 percent.

The medical evidence of record shows that the veteran's only 
sequela of his 1964 subarachnoid hemorrhage is 
encephalomalacia which is observable radiologically.  No 
residuals are clinically identified.    

The veteran has stated that he has headaches, dizziness, and 
memory loss due to his subarachnoid hemorrhage.  The Board 
has given consideration to evaluating the veteran's service-
connected disability under additional Diagnostic Codes.   

The preponderance of the medical evidence indicates that the 
veteran used to have headaches due to his subarachnoid 
hemorrhage, but that he does not anymore.  In particular, see 
the June 1999 VA neurology examination report which gives a 
detailed report of the veteran's medical history and which 
indicates that there are currently no residuals of the 
subarachnoid hemorrhage.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999), a 
noncompensable rating would be assigned, because the 
neurologist who examined the veteran and reviewed his claims 
folder in June 1999 stated that the veteran's headaches had 
disappeared long ago.  Diagnostic Code 8100 requires 
characteristic prostrating migraine headache attacks 
averaging one in two months over the last several months for 
a 10 percent rating, and indicates that less frequent attacks 
warrant a noncompensable rating.  In the absence of currently 
identified headache symptoms, rating under Diagnostic Code 
8100 is not warranted.

In essence, the veteran's current complaints amount to purely 
subjective complaints, which warrant no more than a 10 
percent rating under Diagnostic Code 8009.  See 
also 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).

Additional matter

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96 (finding that the Board may address 
extraschedular ratings, provided that the RO has fully 
adjudicated the issues and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b) (1999).  

In this case, the RO has provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b) in its March 1999 
Statement of the Case.  However, it has not expressly 
considered the matter of an extraschedular evaluation.  
Accordingly, the Board is without authority to so do at this 
time.  Consequently, the Board refers this matter to the RO 
for initial consideration. 


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
Raynaud's phenomenon is not reopened.

The claim of entitlement to a disability rating in excess of 
10 percent for residuals of a subarachnoid hemorrhage is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



